03/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0139


                                       OP 22-0139
                                   _________________

 RHONDA LINDQUIST, OFFICE OF THE
 STATE PUBLIC DEFENDER,

              Petitioner,

       v.
                                                                    ORDER
 MONTANA THIRTEENTH JUDICIAL
 DISTRICT COURT, HON. DONALD HARRIS,
 Presiding,

              Respondent.
                                   _________________

       Through counsel, the Montana Office of State Public Defender (OPD), seeks a writ
of certiorari over the Thirteenth Judicial District Court, Yellowstone County, in Cause No.
SB 2021-1, to reverse its February 2, 2022 Order holding OPD in contempt. OPD asserts
that the District Court exceeded its jurisdiction in interpreting § 47-1-104(3), MCA, when
it required OPD to assign permanent counsel within three working days of appointment.
OPD asserts further that the District Court exceeded its authority when it held OPD in
contempt for disobeying an order with which OPD could not comply.
       Having reviewed the Petition and the Appendix, the Court deems it advisable to
obtain a response. Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Respondent, Honorable Donald Harris, and the State of
Montana, through either the Yellowstone County Attorney or the Attorney General, are
granted thirty days from the date of this order in which to prepare, file, and serve
response(s) to the petition for writ of certiorari in Cause No. SB 2021-1.
       The Clerk is directed to provide notice of this Order to all counsel of record in the
Thirteenth Judicial District Court Cause No. SB 2021-1, to the Montana Attorney
General’s Office, and to the Honorable Donald Harris, presiding District Judge.


                                                                              Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                  March 25 2022